ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_03_FR.txt. 263

DÉCLARATION DE M. KOROMA
{Traduction ]

Je n’ai décidé de voter en faveur de l’ordonnance qui indique des me-
sures conservatoires en l'espèce qu'après avoir mürement réfléchi et
compte tenu de l’urgence de la présente affaire, ainsi que de ses circons-
tances exceptionnelles. J'étais déchiré entre, d’une part, la nécessité d’ob-
server les conditions auxquelles l’article 41 du Statut de la Cour subor-
donne l’indication de mesures conservatoires, afin de garantir que, quelle
que soit la décision que la Cour puisse rendre, celle-ci ne soit pas pri-
vée d’objet, et, d’autre part, la nécessité, pour la Cour, de rester dans les
limites de la compétence qui l’habilite à régler les différends entre Etats,
qui, selon moi, s’étend au respect de la souveraineté d’un Etat vis-à-vis de
son système de justice pénale.

il était donc à la fois opportun et approprié pour la Cour de tenir
compte de la mission qui est la sienne, qui consiste à statuer sur des dif-
férends entre Etats et non pas à agir en tant que cour suprême universelle
d’appel en matière pénale. Par ailleurs, il est également vrai que la Cour
a pour fonction de trancher des différends entre Etats qui lui sont soumis
conformément au droit international, en appliquant des conventions
internationales, etc. À mon avis, l'ordonnance satisfait à ces exigences.

La requête du Paraguay, déposée le 3 avril 1998, qui introduit une ins-
tance contre les Etats-Unis, en alléguant des violations de la convention
de Vienne sur les relations consulaires de 1963, prie la Cour, notamment,
d'indiquer des mesures conservatoires en vertu de l’article 41 du Statut,
afin de protéger ses droits et le droit d’un de ses ressortissants, qui a été
déclaré coupable d’un crime grave commis aux Etats-Unis et condamné à
mort.

Une demande en indication de mesures conservatoires a pour but de
sauvegarder et protéger les droits des parties qui font l’objet du différend,
surtout lorsque ces droits ou l’objet du différend risqueraient d’être
anéantis de façon irrémédiable ou irréparable, privant ainsi la décision de
la Cour d'efficacité ou d’objet. C’est compte tenu de ces circonstances
que la Cour a jugé nécessaire d’indiquer des mesures conservatoires afin
de protéger les droits respectifs de chacune des Parties au différend.
Cependant, avant d’en arriver là, il incombe à l’Etat de bien montrer que
la Cour est prima facie compétente.

Examinant les faits présentés dans le contexte de la convention de
Vienne sur les relations consulaires et, en particulier, de ses articles 5
et 36, ainsi que de l’article premier du protocole de signature faculta-
tive concernant le règlement obligatoire des différends du 24 avril 1963,
la Cour est parvenue à juste titre à la conclusion qu'il existait un diffé-
rend et que sa compétence avait été établie prima facie.

19
CONVENTION DE VIENNE (DÉCL. KOROMA) 264

Selon moi, en rendant la présente ordonnance, la Cour a satisfait aux
conditions posées par l’article 41 du Statut, tandis que l’ordonnance sau-
vegarde en même temps les droits respectifs de l’une et l’autre Partie: le
Paraguay et les Etats-Unis. L’ordonnance indique qu’il doit être sursis à
Pexécution de la condamnation de M. Breard à la peine capitale le
14 avril 1998, sauvegardant ainsi son droit à la vie jusqu’à ce que la Cour
rende sa décision définitive en l’espèce; elle reconnaît aussi la souverai-
neté pénale des Etats-Unis, notamment lorsqu'il s’agit de poursuivre,
juger, déclarer coupables et condamner des personnes soupçonnées
d’avoir commis une infraction aux Etats-Unis ou dans les limites de leur
juridiction. Je suis d’accord avec cette décision.

En aboutissant à cette décision, la Cour a également agi avec la pru-
dence judiciaire dont elle doit faire preuve lors de l’examen d’une demande
en indication de mesures conservatoires: elle ne doit pas aborder des ques-
tions dépourvues de pertinence immédiate aux fins de la protection des
droits respectifs de l’une ou l’autre partie, ou qui relèvent du fond de
laffaire. Une fois encore elle a donc confirmé sa jurisprudence constante:
une mesure conservatoire ne doit étre indiquée que pour autant qu’elle est
indispensable et nécessaire à la préservation des droits respectifs de l’une
et l’autre partie, et seulement avec circonspection. C’est compte tenu de la
considération qui précède que j’ai souscrit à la décision de la Cour de faire
droit à la demande présentée en vertu de l’article 41 du Statut.

(Signé) Abdul G. Koroma.

20
